Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed on 12/03/2021 have been considered by the Examiner.  
	Status of the Claims:  Claims 1-2, 5-6, 10, and 18-20 are amended, Claims 4, 7, 12, and 21 are cancelled, and Claims 22-24 are newly added.  Claims 1-3, 5-6, 8-11, 13-20, and 22-24 are currently pending.  The pending claims are allowed as indicated in the action below.  
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art cited, Suzuki (JP2001195537A, cited by Applicant) teaches a code reading system, device, and method of use.  Suzuki teaches that the code reading device implements a continuous scan such that a first scan attempt is started during a first time interval and a second scan attempt is started during a second time interval.  Suzuki further teaches a switch for starting operations and an auto-power off function to save power of the scanning device.  
However, the cited references fail to explicitly disclose the entirety of Claims 1, 10, and 19 as amended on 12/3/2021.  For example, the cited references fail to explicitly disclose “if the scanner successfully reads the first symbol within the first predetermined time, allow the scanner to read a second symbol within the longer one of a second predetermined time or the calculated remaining time of the first predetermined time during the same reading operation” (Claim 1); “compare the calculated remaining time to a first predetermined time setting for a second reading setting time; set the reading setting time to the longer one of the first predetermined time setting and the calculated remaining time” (Claim 10); “when the scanner successfully reads the first symbol within the first predetermined time, controlling the scanner to permit the scanner to read a second symbol within the longer one of a second predetermined in combination with the claim limitations as a whole render Claims 1, 10, and 19 novel and nonobvious.  Dependent Claims 2-3, 5-6, 8-9, 11, 13-18, 20, and 22-24 depend on allowable subject matter, and thus are also allowable.  
The Examiner rejected Claims 19 and 20 under 35 U.S.C. 101 in the Non-Final Rejection.  However, in view of the cited amendments, Examiner finds that Claim 19 reflects an improvement to scanning technologies and is therefore eligible under Step 2A Prong 2.  Accordingly, Examiner hereby withdraws the 101 rejection of the Final Action in view of Applicant’s amendments.  
In sum, Claims 1-3, 5-6, 8-11, 13-20, and 22-24 are in condition for allowance for at least the foregoing reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627